DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 20 December 2021. By this amendment, claims 1, 4, 5, 8 and 9 are amended, claim 3 is canceled and claims 15-18 are newly added.

Allowable Subject Matter
Claims 1, 2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, and claims 2, 6, 7 and 12-18 that depend therefrom, and as previously noted in the Non-Final Rejection dated 22 October 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a partial pressure of the carbon dioxide gas in the atmosphere is equal to or more than 10%.
Regarding independent claim 4, as previously noted in the Non-Final Rejection dated 22 October 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein a partial pressure of the nitrogen gas in the atmosphere is equal to or more than 30%.
Regarding independent claim 5, as previously noted in the Non-Final Rejection dated 22 October 2021, the prior art of record fails to teach or make reasonably obvious, in combination with 
Regarding independent claim 8, as previously noted in the Non-Final Rejection dated 22 October 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the first heat treatment has a first step of 1300ºC or more and a second step having a lower temperature and a longer time than the first step.
Regarding independent claim 9, and claims 10 and 11 that depend therefrom, and as previously noted in the Non-Final Rejection dated 22 October 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, performing second heat treatment at a lower temperature than the first heat treatment in an oxidizing atmosphere after the performing the first heat treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899